Title: To George Washington from John Jay, 29 June 1795
From: Jay, John
To: Washington, George


          
            private
            My dear Sir
            New York 29 June 1795
          
          The enclosed contains my Resignation of the office of chief Justice—I cannot quit it, without again expressing to You my acknowledgments for the Honor you conferred upon me by that appointment; and for the repeated marks of confidence & attention for which I am indebted to You.
          It gives me pleasure to recollect and reflect on these circumstances—to endulge the most sincere wishes for your Health and Happiness—and to assure you of the perfect Respect Esteem and Attachment with which I am Dear Sir your obliged & affectionate Friend and Servant
          
            John Jay
          
        